DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment received on 11/15/2022. 
Claims 1, 3, 10, 15, and 22 have been amended.
Claims 5 and  6 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 11/15/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection 112 second paragraph rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 101 rejection is made.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 cited the following:
A system comprising: a selection engine that is operative to: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ]
receive collected data from a first computing device, the collected data including application startup time, wherein the application startup time includes a start time of a process having a new application window; [Abstract idea of collecting data. ]
determine, based on the collected data, a usability score, wherein the usability score comprises a weighted calculation of the collected data; [Abstract idea of analyzing data.]
determine, based on the usability score, a score improvement selection; [Abstract idea of analyzing data.] and 
report the score improvement selection including a remediation operation to be performed. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The system of claim 1, wherein the application startup time is not measured for at least one background process. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The system of claim 1, wherein the application startup time is measured by: detecting that a new application window has opened; and based at least on detecting that a new application window has opened, determining the start time of the  process that spawned the new application window. [Abstract idea of manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The system of claim 1, wherein the collected data includes hardware performance data that includes at least one data item selected from a list consisting of: a processor utilization exceeding a threshold and a memory utilization exceeding a threshold. [Abstract idea of collecting data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The system of claim 1, wherein the selection engine is further operative to: use a machine learning component to determine the usability score or to determine whether a score improvement is required. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The system of claim 1, wherein the selection engine is further operative to: receive, from a first performance monitor agent, anonymized collected data for the first computing device; receive, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; and generate, from the received anonymized collected data, aggregate performance metrics. [Abstract idea of collecting and analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The system of claim 8, wherein the selection engine is further operative to: detect, based at least on the aggregate performance metrics, anomalous behavior of the first computing device. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 cited the following:
A method comprising: 
receiving collected data from an instrumented operating system on a first computing device, the collected data including application startup time, wherein the application startup time includes a start time of a process having a new application window; [Abstract idea of collecting data. ]
determining, based on the collected data, a usability score, wherein the usability score comprises a weighted calculation of the collected data; [Abstract idea of analyzing data.]
determining, based on the usability score, a score improvement selection; [Abstract idea of analyzing data.] and 
reporting the score improvement selection including initiating a remediation operation to be performed. [Abstract idea of analyzing data.]

This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 11 recites the following:
The method of claim 10, wherein the application startup time is not measured for at least one background process. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 12 recites the following:
The method of claim 10, wherein the application startup time is measured by: detecting that the new application window has opened; and based at least on detecting that the new application window has opened, determining the start time of the process that spawned the new application window. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 13 recites the following:
The method of claim 10, wherein the collected data includes hardware performance data that includes at least one data item selected from a list consisting of: a processor utilization exceeding a threshold and a memory utilization exceeding a threshold. [Abstract idea of collecting data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 14 recites the following:
The method of claim 10, wherein the collected data further comprises at least one data item selected from a list consisting of: login time, battery warning history, storage input/output (I/O) performance, and network I/O performance. [Abstract idea of collecting data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 15 recites the following:
The method of claim 10, wherein the score improvement selection comprises the at least one remediation operation selected from a list consisting of: identification of a new hardware configuration to replace the first computing device, updating software, and changing a boot or startup process. [Abstract idea of analyzing and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 16 recites the following:
The method of claim 10, further comprising: using a machine learning component [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] to determine the usability score or to determine whether a score improvement is required. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 17 recites the following:
The method of claim 10, further comprising: receiving, from a first performance monitor agent, anonymized collected data for the first computing device; receiving, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; and generating, from the received anonymized collected data, aggregate performance metrics. [Abstract idea of collecting and analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 18 recites the following:
The method of claim 17, further comprising: detecting, based at least on the aggregate performance metrics, anomalous behavior of the first computing device. [Abstract idea of  analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 19 recites the following:
One or more computer storage devices having computer- executable instructions stored thereon for hardware replacement, which, on execution by a computer, cause the computer to perform operations comprising: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ]
receiving enterprise data and collected data from an instrumented operating system on a first computing device, the collected data including one or more of the following: boot performance data, application performance data, and hardware performance data, [Abstract idea of  collecting data.]
 wherein the boot performance data includes core boot time, [Abstract data types. ]
wherein the application performance data includes application startup time, [Abstract data types. ]
wherein the application startup time is not measured for at least one background process; [Abstract idea of  analyzing data.]

wherein the application startup time is measured by: detecting that a new application window has opened; and based at least on detecting that a new application window has opened, determining a start time of a process that spawned the new application window; [Abstract idea of  analyzing data.] and 
wherein the hardware performance data includes at least one data item selected from a list consisting of: 
a processor utilization exceeding a threshold and a memory utilization exceeding a threshold; [Abstract idea of  analyzing data.] 
determining, based at least on the collected data, a usability score, wherein determining the usability score comprises performing a weighted calculation on the collected data; [Abstract idea of  analyzing data.]
determining, based at least on the enterprise data, a score improvement selection; [Abstract idea of  analyzing data.] and 
reporting the score improvement selection, wherein the score improvement selection comprises at least one remediation operation selected from a list consisting of: identification of a new hardware configuration to replace the first computing device, updating software, and changing a boot or startup process. [Abstract idea of analyzing and manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 20 recites the following:
The one or more computer storage devices of claim 19, wherein the operations further comprise: using a machine learning component [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] to determine the usability score or to determine whether the score improvement selection is required; [Abstract idea of  analyzing data.] receiving, from a first performance monitor agent, anonymized collected data for the first computing device; [Abstract idea of  collecting data.] receiving, from a plurality of other performance monitor agents, anonymized collected data for a plurality of other computing devices; generating, from the received anonymized collected data, aggregate performance metrics; [Abstract idea of  collecting data.] and detecting, based at least on the aggregate performance metrics, anomalous behavior of the first computing device; and wherein the collected data further comprises at least one data item selected from a list consisting of: login time, battery warning history, storage input/output (I/O) performance, and network I/O performance. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 21 recites the following:
The system of claim 1, further comprising replacing the first computing device. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 22 recites the following:
The system of claim 1, wherein the score improvement selection comprises the remediation operation comprising at least one of: a replacement of the first computing device, a software update, or a change of at least one of a boot or startup process on the first computing device. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “performance selection” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857